Title: [1765–1767]
From: Adams, John
To: 


      On the 14 day of July of this Year 1765, Mrs. Adams presented me with a Daughter and in her confinement in her Chamber, I was much alone in the Parlour below my Office of Evenings and Mornings. The Uneasy State of the public Mind, and my own gloomy Apprehensions, turned my Thoughts to writing. Without any particular Subject to write on, my Mind turned I know not how into a Speculation or rather a Rhapsody which I sent to the Boston Gazette, and was there published without Title or Signature, but which was afterwards reprinted in London under the Title of a dissertation on the Cannon and Feudal Law. It might as well have been called an Essay upon Forefathers Rock. Writings which appear mean enough at the present day, were then highly applauded, in proportion to their Zeal rather than their Merit, and this little production had its full Share of praise.
      After the 14 of August this Year 1765, I went on a Journey to Martha’s Vineyard, on the Tryal of a Cause before Referees, between Jerusha Mayhew and her Relations. The keen Understanding of this Woman, and the uncontroulable Violence of her irascible Passions, had excited a quarrell of the most invidious, inveterate and irreconcileable nature between the several Branches of the Mayhew Family, which had divided the whole Island into Parties. The Rancour of that fiend the Spirit of Party had never appeared to me, in so odious and dreadfull a Light, though I had heard much of it, in a Contest between Roland Cotton and Parson Jackson at Woburne: and had remarked enough of it in the Tryal between Hopkins and Ward at Worcester.In all these cases it seemed to have wrought an entire metamorphosis of the human Character. It destroyed all sense and Understanding, all Equity and Humanity, all Memory and regard to Truth, all Virtue, Honor, Decorum and Veracity. Never in my Life was I so grieved and disgusted with my Species. More than a Week I think was spent in the Examination of Witnesses and the Arguments of Council, Mr. Paine on one Side and I on the other. We endeavoured to argue the cause on both Sides, as well as We could, but which of Us got the cause I have forgot. It was indeed no matter: for it was impossible for human Sagacity to discover on which Side Justice lay. We were pretty free with our Vituperations on both Sides and the Inhabitants appeared to feel the Justice of them. I think the Cause was compromised. —I forgot to mention that while We were at Falmouth waiting to be ferried over to the Island the News arrived from Boston of the Riots on the twenty fifth of August in which Lt. Governor Hutchinsons House was so much injured.
      
      The Stamp Act was repealed, and the Declaratory Act passed: but as We expected it would not be executed, good humour was in some measure restored. In the year 1766 1767 Mr. Gridley died, and to his last moment retained his kindness for me, recommending his Clients to me, with expressions of confidence and Esteem too flattering for me to repeat. For several Years before, he had insisted on my Meeting him in a little Clubb once a Week, for the Sake of Sociability, litterary Conversation and reading new publications as well as the Classicks in concert. Many Things were produced and some were read: but his Conversation was too amusing and instructive to leave Us any very earnest Wishes for Books. He had frequently invited me to visit him at his Country Seat in Brooklyne, on Saturdays, and to remain with him till Monday. I went but once, though he urged so much and so often that I was afraid he would take offence at my Negligence. On that Visit he produced to me, the first Copy of Blackstones Inaugural oration and Analysis, which ever appeared in America I believe. Mr. Thomas Oliver had received it, very early from a Friend in England, and lent it to Mr. Gridley. It was much admired and great hopes were conceived of what was to follow, which when the History of Magna Charta and especially the Commentaries made their Appearance were not disappointed. Mr. Gridley thought the Analosis excellent, as great an Improvement on Hales, as his had been upon Noy’s. The Day was spent, partly at Church, partly in conversation, and partly in Reading some passages in Puffendorf, with Barbeyrac’s Notes, after We had read Blackstone. He was a great Admirer of Barbeyrac: thought him a much more sensible and learned Man than Puffendorf. I admired the facility with which he translated and criticised the Greek Passages in the Notes.
      This Year also died Dr. Mayhew, whose Loss I deplored, as I had but lately commenced an Acquaintance with him, which was likely to become a lasting and intimate Friendship.
      In the Years 1766 and 1767 my Business increased, as my Reputation spread, I got Money and bought Books and Land. I had heard my father say that he never knew a Piece of Land run away or break, and I was too much enamoured with Books, to spend many thoughts upon Speculation on Money. I was often solicited to lend Money and sometimes complied upon Land Security: but I was more intent on my Business than on my Profits, or I should have laid the foundation of a better Estate.
     